Citation Nr: 0727699	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  01-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, to include rheumatic heart disease.

2.  Entitlement to service connection for rheumatoid 
arthritis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 through 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran appeared at a hearing before a Veteran's Law 
Judge (VLJ) in May 2002.  Since that date, the VLJ that 
conducted that hearing has left the Board.  The veteran was 
afforded the right to a new hearing, but declined.  See July 
2007 communication from the veteran.  As such, the Board is 
adjudicating these claims considering the May 2002 hearing, 
for which a transcript is of record.  

The Board notes that a January 2003 Board decision denied the 
veteran's claims.  The veteran appealed the decision to the 
Court of Appeals for Veterans Claims (Court).  By order dated 
April 2003, the Court vacated and remanded the Board's 
decision pursuant to a March 2003 joint motion.  Copies of 
the joint motion and the Court's order are associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Prior to recertifying this appeal back to the Board, the AMC 
received the veteran's request for a copy of his most recent 
VA examination report, which is dated in September 2006.  In 
his March 2007 statement, the veteran explained that he 
wished to have his private physician review the report and 
comment on the findings and conclusions reached by the VA 
examiner.  The Board finds that due process requires that the 
veteran be afforded this opportunity.  As such, unfortunately 
the Board finds that this case must again be remanded.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Furnish the veteran with a copy of the 
most recent VA examination report, per his 
request, so that his private physician may 
comment on the findings and conclusions 
set forth in the report.

2.  Then, upon receipt of a report 
prepared by the veteran's private 
physician, or if no report is received, 
after a reasonable period of time has 
passed, the AMC should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

